      Case 1:20-cv-03033-JTR    ECF No. 29    filed 03/04/21   PageID.1015 Page 1 of 2




                                                                            FILED IN THE
 1                                                                      U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 2
                                                                   Mar 04, 2021
 3                                                                     SEAN F. MCAVOY, CLERK

 4
 5                       UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON

 7
     ROBERT C.,                                    No. 1:20-CV-3033-JTR
 8
 9                      v.                         ORDER GRANTING STIPULATED
10                                                 MOTION FOR REMAND
     ANDREW M. SAUL,                               PURSUANT TO SENTENCE FOUR
11   COMMISSIONER OF SOCIAL                        OF 42 U.S.C. § 405(g)
     SECURITY,
12
13                Defendant.
14
15         BEFORE THE COURT is the parties’ stipulated motion to remand the
16   above-captioned matter to the Commissioner for additional administrative
17   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 28.
18   Attorney D. James Tree represents Plaintiff; Special Assistant United States
19   Attorney Martha A. Boden represents Defendant. The parties have consented to
20   proceed before a magistrate judge. ECF No. 9. After considering the file and
21   proposed order, IT IS ORDERED:
22         1.    The parties’ Stipulated Motion for Remand, ECF No. 28, is
23   GRANTED. The above-captioned case is REVERSED and REMANDED to the
24   Commissioner of Social Security for further administrative action pursuant to
25   sentence four of 42 U.S.C. § 405(g).
26         On remand, the Administrative Law Judge (ALJ) shall offer Plaintiff the
27   opportunity for a new hearing and issue a new decision. The ALJ is directed to:
28   (1) reconsider whether Plaintiff’s impairments meet or medically equal the severity

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
      Case 1:20-cv-03033-JTR     ECF No. 29   filed 03/04/21   PageID.1016 Page 2 of 2




 1   of a listed impairment, including Sections 1.02 and 1.04A; and (2) proceed with
 2   the sequential evaluation process as necessary.
 3         2.    Judgment shall be entered for PLAINTIFF.
 4         3.    Plaintiff’s Motion for Summary Judgment, ECF No. 16, is
 5   STRICKEN AS MOOT.
 6         4.    An application for attorney fees and costs may be filed by separate
 7   motion.
 8         The District Court Executive is directed to enter this Order, forward copies
 9   to counsel, and CLOSE THE FILE.
10         DATED March 4, 2021.
11
12                               _____________________________________
                                           JOHN T. RODGERS
13                                UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
